In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
               ___________________________
                    No. 02-21-00171-CV
               ___________________________

IN RE PHILLIP MARTIN GARRISON AND CARL BENTON GARRISON,
                         Relators




                       Original Proceeding
             Probate Court of Denton County, Texas
                 Trial Court No. PR-2021-00576


             Before Bassel, Birdwell, and Walker, JJ.
              Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relators’ petition for writ of injunction and

emergency motion for temporary stay and is of the opinion that relief should be

denied. Accordingly, relators’ petition for writ of injunction and emergency motion

for temporary stay are denied.

                                                   Per Curiam

Delivered: June 9, 2021




                                        2